DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Namely the title should include optical and training aspects of the claims to allow the instant application and its contents to be identified and correctly archived. 

Claim Interpretation
NO claims are interpreted as means-plus-function claims. For example in claim 1, imaging element is a well known term of art understood by one of skill in the art; actuating device is defined by the gripping component; in turn, gripping component as recited is a well known term of art understood by one of skill in the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-27 are rejected under 35 U.S.C. 103 as being unpatentable over Tunyasuvunakool (US 2019/0126472) in view of Niu (CN 106695803A).

Regarding claim 1, Tunyasuvunakool discloses a gripping device (Figure 1 shows a gripping device 100 with gripper 102) comprising: an imaging element configured to obtain an imaged result of an object; (Figure 1, paragraph 0042 image capture element 101 images object 103 in workspace) and 5an actuating device comprising a gripping component, (Figure 1, paragraph 0044, control system 106 and gripping agent 102 is an actuating device with gripper) wherein an action of the gripping component is generated through a training model (paragraph 0025, trained neural network for controlling gripper) according to the imaged result (paragraphs 0044 and 0050, image of object in workspace captured by imaging device 101 and provided to trained neural network) and at least one parameter, (paragraphs 0050 and 0052, convolutional network outputs a set of control data for the gripper from the object image for causing the gripper to grip the object) and the gripping component grasps the object according to the action; (paragraph 0052, gripper grips object according to control data which may be control data for grip joints) and a second parameter and the first parameter of the at least one parameter refer to distinct axes. (paragraph 0052, velocity, angular positions, and angular velocity are parameters referring to distinct axes when applied to the multi-joint gripper-see paragraph 0046)
Tunyasuvunakool may be interpreted to fall short of disclosing wherein a first parameter and a third parameter of the at least one 10parameter refer to the same axis, though mathematically this could be interpreted to refer to a x and z axis with the y coordinate set to null. Still further, this feature could be interpreted in light of the description as implicating classic or proper Euler angles, and will be so interpreted for purposes of examination hereafter. It is pointed out that Euler angles refer to yaw/pitch/roll, and are commonly used to express position of an arm, for example.
However, Niu teaches use of classic Euler angle articulation expression applied to robot limb movement, namely wherein a first parameter and a third parameter of the at least one 10parameter refer to the same axis. (paragraphs 0033 and 0040, position expressed as proper Euler angle of ZYZ)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to express arm/grasp articulation in classic Euler angles because it was well known to those of skill in the art to control robot arm articulation with parameters expressed as classic Euler angles, and further Niu teaches to use classic Euler angles to express articulation parameters in closed-loop joint systems (paragraph 0033) such as the grasp training loop of Tunyasuvunakool.
Regarding claim 3, Tunyasuvunakool discloses wherein the first parameter, 15the second parameter, the third parameter and the action form a linear transformation relationship. (paragraphs 0046 and 0052, the set of parameters define/cause the action of a linear transformation of location)
Regarding claim 4, Tunyasuvunakool discloses wherein the at least one parameter is an angle or an angular vector. (paragraph 0052, angular position/velocity is the same)
Regarding claim 5, Tunyasuvunakool discloses wherein the action comprises a 3D rotation sequence. (paragraphs 0046 and 0052, the set of parameters for a set of joints with three degrees of freedom will include a data set of a 3D rotation sequence)
Regarding claim 6, Tunyasuvunakool fails to identically disclose the recited Euler aspects; however, Niu teaches wherein the 3D rotation sequence satisfies the definition of proper Euler angles. (paragraph 0033, 3D rotation sequence expressed as classic/proper Euler angles)
Same rationale for combining and motivation apply as for claim 1 above.
Regarding claim 7, Tunyasuvunakool discloses wherein a training method of the training model is based on self-learning. (at least paragraphs 0058 and 0060/0061, self-learning objects relative to grip using neural network)
Regarding claim 8, Tunyasuvunakool discloses wherein the gripping component is capable of grasping the object with various appearances according to the action generated through the training model trained by 10the training method based on self-learning. (paragraphs 0052 and 0097/0098, multiple different trained objects may be grasped, position and displacements are more germane to grasping than the objects itself such that multiple objects may be grasped according to the determined position/displacement and control vector-see paragraph 0098)

Regarding claim 9, Tunyasuvunakool discloses wherein the action generated through the training model trained by the training method based on self-learning causes the gripping component to move to a fixed point and reach a specified orientation, which is deviated from the plumb 15direction of the object. (paragraphs 0052/0058/0097, joint position is specified for an object by learning grasping with the gripper, this is the fixed point and specified orientation; further the grasp may have a degree of freedom from the plumb direction determined by the degrees of freedom provided by the joints-see paragraph 0046)
Regarding claim 10, Tunyasuvunakool discloses wherein each of the first parameter, the second parameter and the third parameter has an independent parameter space. (this may be interpreted that each of the x/y/z or yaw/roll /pitch has a value, or indicates an area or a range: paragraphs 0046/0052, the joints of the device, and x/y/z range of the individual joint, as well as combined joint system provides a range for x/y/z or yaw/roll /pitch for gripping objects)
Regarding claim 11, Tunyasuvunakool discloses wherein the parameter 20spaces determine a trial-and-error border of the training model. (paragraphs 0052/0053, action space interpreted as the same-defined by x/y/z or yaw/roll /pitch range of joints and corresponding degrees of freedom)
Regarding claim 12, Tunyasuvunakool discloses wherein during the training process, the training model executes a uniform trial-and-error within the trial-and-error border. (paragraph 0085, trial and error self-learning performed within action space)
Regarding claim 13, Tunyasuvunakool discloses wherein the gripping 5component grasps the object according to the uniform trial-and-error. (paragraphs 0096 and 0098, agent is gripper gripping object according to trial and error self-learning-see also paragraph 0085 which indicates trial and error performed over action area)
Regarding claims 17-27, claims 17-27 are method claims reciting features similar to claims 1, 3 and 5-13, respectively, and therefore claims 17-27 are rendered obvious by the combination of Tunyasuvunakool and Niu for reasons simulate to claims 1, 3 and 5-13, respectively.
Regarding claim 14, Tunyasuvunakool discloses a gripping device (Figure 1 shows a gripping device 100 with gripper 102) comprising: an imaging element configured to obtain an imaged result of an object; (Figure 1, paragraph 0042 image capture element 101 images object 103 in workspace) and a gripping component, (paragraph 0098, shown Figure 1, gripper 102) wherein an action of the gripping component is 10generated through a training model (paragraph 0025, trained neural network for controlling gripper) according to the imaged result (paragraphs 0044 and 0050, image of object in workspace captured by imaging device 101 and provided to trained neural network) and at least one parameter, (paragraphs 0050 and 0052, convolutional network outputs a set of control data for the gripper from the object image for causing the gripper to grip the object) the gripping component grasps the object according to the action, (paragraph 0052, gripper grips object according to control data which may be control data for grip joints) and grasping the object during the training process of the training model is a uniform trial-and-error; (paragraphs 0096 and 0098, agent is gripper gripping object according to trial and error self-learning-see also paragraph 0085 which indicates trial and error performed over action area) and a second parameter and the first parameter of the at least one parameter refer to distinct axes. (paragraph 0052, velocity, angular positions, and angular velocity are parameters referring to distinct axes when applied to the multi-joint gripper-see paragraph 0046)
Tunyasuvunakool may be interpreted to fall short of disclosing wherein a first parameter and a third parameter of the at least one 10parameter refer to the same axis, though mathematically this could be interpreted to refer to a x and z axis with the y coordinate set to null. Still further, this feature could be interpreted in light of the description as implicating classic or proper Euler angles, and will be so interpreted for purposes of examination hereafter. It is pointed out that Euler angles refer to yaw/pitch/roll, and are commonly used to express position of an arm, for example.
However, Niu teaches use of classic Euler angle articulation expression applied to robot limb movement, namely wherein a first parameter and a third parameter of the at least one 10parameter refer to the same axis. (paragraphs 0033 and 0040, position expressed as proper Euler angle of ZYZ)
Same rationale for combining and motivation apply as for claim 1 above.
Regarding claim 15, Tunyasuvunakool discloses wherein the action comprising a 3D rotation sequence. (paragraphs 0046 and 0052, the set of parameters for a set of joints with three degrees of freedom will include a data set of a 3D rotation sequence)
Regarding claim 16, Tunyasuvunakool fails to identically disclose the recited Euler aspects; however, Niu teaches wherein the 3D rotation sequence satisfies the definition of proper Euler angles. (paragraph 0033, 3D rotation sequence expressed as classic/proper Euler angles)
Same rationale for combining and motivation apply as for claim 1 above.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tunyasuvunakool in view of Niu, in yet further view of Harada (US 2015/0273688).

Regarding claim 2, while Tunyasuvunakool shows a camera above a gripper, this arrangement is by illustration and is not a teaching of relative camera/gripper positioning, thus Tunyasuvunakool and Niu are deemed inchoate with regard to the recited features of claim 2.
However, Harada teaches wherein the imaging element is disposed above the gripping component. (shown Figure 1, camera 80 positioned over grip 40 in workspace of table)
It would have been obvious to one of skill in the art before the effective filing date of the instant application to apply the overhead camera position as taught by Harada to the camera of the system of Tunyasuvunakool because an overhead camera position relative to a table with target objects is well known to those of skill in the art, and therefore obvious to use. Furthermore, in the context of the instant invention and claims, camera position may be considered analogous to Changes in Size/Proportion/Shape or Rearrangement of Parts, both of which courts have found to be obvious. See MPEP 2144.04(IV and VI).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Levine (US 2019/0283245) teaches a gripper for grasping objects based on deep machine learning training, including image data.
Wada (US 2021/0114209) teaches a gripper for grasping objects based on deep machine learning training.
Jiang (US 2021/0078170) teaches a gripper for grasping objects based on deep machine learning training, including image data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401. The examiner can normally be reached Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER KINGSBURY GLOVER/Examiner, Art Unit 2485         

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485  
June 14, 2022